internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-115214-98 date date legend a b_trust state date m cite cite dear this letter responds to a letter dated date written on behalf of trust requesting a ruling that certain provisions of trust comply with the requirements for a charitable_remainder_unitrust under sec_664 of the internal_revenue_code facts on date a established trust for the benefit of b for b’s life with remainder to charity trust is intended to qualify as a charitable_remainder_trust under sec_664 and a is the initial trustee of trust trust is required to pay to b in each taxable_year of trust the lesser_of the trust's income for the taxable_year as defined in sec_643 and the applicable regulations or m percent of the net fair_market_value of the plr-115214-98 trust assets as of the first day of the taxable_year if trust income for the taxable_year is less than m percent of the fair_market_value of the trust assets the income shortfall will accumulate and be distributed in subsequent years if and when trust income exceeds m percent after b’s death trust will terminate and all remaining trust assets will be distributed to charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 a intends to contribute appreciated securities to trust sec_4 of trust’s governing instrument provides that the trustee of trust in its fiduciary capacity may reasonably allocate to the income of trust some or all of the post- contribution capital_gains realized by trust on the sale_or_other_disposition of any stock bond or other security that produced limited or no income during the period owned by trust law and analysis sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of the individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 and d with respect to each contribution of property to the trust the value determined under sec_7520 of the remainder_interest in the property is at least percent of the net fair_market_value of the property as of the date the property is contributed to the trust sec_664 provides that the trust instrument may provide that the income recipient be paid the amount of trust income if such amount is less than the amount required to be distributed under sec_664 in addition the trust instrument may provide that the income recipient be paid any plr-115214-98 excess trust income to the extent that the aggregate of amounts paid in prior years was less than the aggregate of amounts provided in sec_664 sec_1_664-3 of the income_tax regulations provides that the amount of trust income under sec_664 is the amount of trust income as defined in sec_643 and the applicable regulations sec_643 provides that for purposes of subparts a through d part i subchapter_j chapter the term income when not preceded by the words taxable distributable net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law items of gross_income constituting extraordinary dividends or taxable stock_dividends that a fiduciary acting in good_faith determines to be allocable to corpus under the terms of the governing instrument and applicable local law are not considered income sec_1_643_b_-1 provides however that trust provisions that depart fundamentally from concepts of local law in the determination of what constitutes income are not recognized under state law capital_gains are generally allocated to principal cite however under cite if the creating instrument gives the trustee discretion in crediting a receipt or charging an expenditure to income or principal or partly to each no inference that the trustee has improperly exercised discretion arises because the trustee has made an allocation contrary to a provision of state law trust’s governing instrument provides that the trustee of trust may allocate to trust income some or all of trust’s post- contribution capital_gains realized by trust on the disposition of certain limited income stock bond or other security the allocation is permitted under state law thus under the terms of trust’s governing instrument and applicable local law trust income may include the appreciation in certain trust assets that occurred since trust held those assets plr-115214-98 conclusions after applying the relevant law to the facts submitted and representations made we conclude that including the provisions of sec_4 in trust’s governing instrument will not prevent trust from qualifying as a charitable_remainder_unitrust under sec_664 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express no opinion on whether trust otherwise qualifies as a charitable_remainder_trust under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representatives sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
